Citation Nr: 1236857	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and from June 1983 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and February 2008 RO decisions.  In a March 2011 decision, the Board granted service connection for diabetes mellitus and remanded the appeal for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  The Appeals Management Center (AMC) implemented the grant of service connection for diabetes in an April 2011 decision, and assigned a 40 percent disability rating.  The actions requested on remand have been completed.

The appeal again is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

As set forth above, the AMC implemented the Board's grant of service connection for diabetes in an April 2011 decision, and assigned a 40 percent disability rating.  However, a March 2012 memorandum from the AMC indicates that that office does not have jurisdiction over any disabilities which may be secondary to diabetes, and thus did not address the question of secondary service connection for such disabilities.  

The regulatory rating criteria for the evaluation of diabetes mellitus requires that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  As the Veteran has been assigned a 40 percent disability rating for his diabetes, this note is applicable to his case.  Furthermore, because complications of diabetes are considered to be secondary to diabetes, the question of whether the Veteran has compensable complications of diabetes is inextricably intertwined with his pending appeal for a total disability rating based upon individual unemployability due to service-connected disabilities.

According to the report of the VA general examination conducted in April 2011, the Veteran's diabetic co-morbidities include hypertension, renal insufficiency, and erectile dysfunction.  Therefore, consideration as to whether these disabilities are secondary to or caused by his diabetes must be undertaken.  In this regard, we observe that the Veteran's erectile dysfunction appears to pre-date his diabetes diagnosis; however, the relationship at issue is a medical one requiring medical expertise to resolve.  

In any event, the question of whether the Veteran's is rendered unemployable by his service-connected disabilities must be deferred until these matters are resolved.  

As it appears that the Veteran continues to receive VA medical care, his VA medical records should be update for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran by the Marion VA Medical Center and all associated clinics since April 2011 for inclusion in the claims file.

2.  The veteran should be afforded appropriate VA examination(s) to identify all disabilities which are proximately caused by or complications of diabetes mellitus, to include hypertension, renal insufficiency, and erectile dysfunction.  The claims folder must be made available to the examiner(s) for review before the examination(s).  All tests and studies deemed helpful by the examiner(s) should be provided in conjunction with the examination(s).  The examiner(s) should render a clear opinion as to whether the Veteran's hypertension, renal insufficiency, erectile dysfunction, and any other disability identified were more, less, or equally likely to have been caused by or a complication of his diabetes.  These opinions should include identifications of when each disability was initially diagnosed and a clear explanation as to the conclusions reached.

3.  After the development requested above has been completed, the RO should again review the record, adjudicating all secondary service connection claims raised by the evidence of record, and providing the Veteran with all appropriate notice as to the decisions reached and his appeal rights.  After the appropriate period of time for the Veteran to respond has passed, the RO should then readjudicate the pending appeal for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

